DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
An apparatus for parameterizing a patient's medication dosing practice for configuring dose guidance settings, the apparatus comprising: 
an input configured to receive measured analyte data, meal data, and drug dosing data; 
a display configured to visually present information; and 
one or more processors coupled with the input, the display, and a memory storing instructions and time-correlated data characterizing an analyte of the patient and doses of a medication received by the patient over an analysis period, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
classify each of the doses of the medication in a medication class, based on the time-correlated data, wherein the medication class comprises a meal dose or a non-meal dose; 
group each of the doses in one of a set of mealtime groups; 
generate dose parameters for the patient at least in part by applying data for each of the mealtime groups to a model, wherein the dose parameters comprise a fixed dose medication amount; and 
store the dose parameters for configuring dose guidance settings.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the step of applying a data model to generate parameters is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because configuring doses for a patient is typically performed by a health care provider when treating a patient, and is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because it is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
That is, other than reciting a generic processor, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, classifying doses, grouping doses, and generating dose parameters may be performed by a person either mentally, or with pen and paper.
Similarly, configuring settings may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-16, 18-20 reciting limitations further defining the abstract concept, which may be directed towards mathematic concepts, be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
an input configured to receive measured analyte data, meal data, and drug dosing data; 
a display configured to visually present information; and 
one or more processors coupled with the input, the display, and a memory storing instructions and time-correlated data
store the dose parameters.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computer has been recited with a high level of generality in its generic capacity to implement the abstract concept (such as receiving, storing, and processing data, e.g. invoking computers as a tool to perform the abstract idea, MPEP 2106.05(f)).
The display merely adds insignificant extra-solution activity to the abstract idea (amounts to insignificant application, MPEP 2106.05(g).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 17 reciting a display, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: an input configured to receive measured analyte data, meal data, and drug dosing data; a display configured to visually present information; and one or more processors coupled with the input, the display, and a memory storing instructions and time-correlated data store the dose parameters, amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the display of data, Hadad (20190290172) teaches a generic computer equipped with a generic display is well understood, routine, and conventional in the art (page 36-37 paragraph 0356).
The remaining functions of the computer amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as processing data to perform various calculations; e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing data in the computer for subsequent retrieval, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 17 reciting a display, as discussed above with respect to Hadad and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad in view of El-Khatib (20130245547).

Claim 1: Hadad teaches:
An apparatus (Figure 1 illustrating a computer) for parameterizing (page 23 paragraph 0245 illustrating a plurality of parameters used to calculate the user’s glucose metabolism) a patient's medication dosing practice (page 26 paragraph 0276 illustrating monitoring the user’s dosing amounts) for configuring dose guidance settings (page 21 paragraph 0229 illustrating assess when the user should inject insulin), the apparatus comprising: 
an input configured to receive measured analyte data (page 30-31 paragraph 0316-0317 illustrating monitoring a plurality of biomarkers [considered to be forms of “analyte”] for the patient), meal data (page 17 paragraph 0206 illustrating the user inputting meal data), and drug dosing data (page 22-23 paragraph 0242 illustrating monitoring the user’s insulin levels for users using the insulin injection therapy); 
a display configured to visually present information (page 4 paragraph 0091 illustrating a display capable of visually presenting data); and 
one or more processors (page 36-37 paragraph 0356 illustrating a plurality of processors) coupled with the input (page 4 paragraph illustrating computer applications with user inputs), the display (page 4 paragraph 0091 illustrating a display), and a memory storing instructions (page 36-37 paragraph 0356 illustrating memory storing thereon computer software) and time-correlated data characterizing an analyte of the patient (Figure 21 illustrating storing the patient’s glucose readings over a plurality of time periods) and doses of a medication received by the patient over an analysis period (page 22-23 paragraph 0242 illustrating monitoring the user’s insulin levels for users using the insulin injection therapy [considered to be a form of “medication”]), wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
group each of the doses in one of a set of mealtime groups (page 26 paragraph 0277 illustrating grouping meals into breakfast, lunch, and dinner, and tracking insulin level for each meal); 
store the dose parameters for configuring dose guidance settings (page 24 paragraph 0257, page 3 paragraph 0087 illustrating connected insulin pump used to inject the patient with recommended dosing of insulin).
	Hadad further teaches assessing when the user should inject insulin (page 21 paragraph 0229, page 22-23 paragraph 0242). Hadad further teaches monitoring bolus and basal rates (page 24 paragraph 0261).
Hadad does not teach:
classify each of the doses of the medication in a medication class based on the time-correlated data, wherein the medication class comprises a meal dose or a non-meal dose;
generate dose parameters for the patient at least in part by applying data for each of the mealtime groups to a model, wherein the dose parameters comprise a fixed dose medication amount.
El-Khatib teaches:
classify each of the doses of the medication in a medication class based on the time-correlated data (page 1 paragraph 0002 illustrating determining two types of insulin requirements), wherein the medication class comprises a meal dose (page 1 paragraph 0002 illustrating a bolus dose for meals) or a non-meal dose (page 1 paragraph 0002 illustrating basal dose for long-acting slow release [considered to be a form of “non-meal” dose]);
generate dose parameters for the patient at least in part by applying data for each of the mealtime groups to a model (page 4 paragraph 0036 illustrating providing basal and bolus amounts), wherein the dose parameters comprise a fixed dose medication amount (page 2 paragraph 0021 illustrating a fixed nominal infusion rate).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the infusion rate calculations of El-Khatib within the meal management system of Hadad with the motivation of accurately adjusting the dosage for the patient to avoid improper dosage levels (Al-Khatib; page 1 paragraph 0002, 0004).

Claim 2: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions to classify the medication doses at least in part by generating a feature matrix correlating a set of classification features to each of the doses (page 24 paragraph 0257 illustrating storing in a matrix M a plurality of insulin rates [considered to be forms of “classification features”]).

Claim 3: Hadad in view of El-Khatib teach:
The apparatus of claim 2 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for correlating the classification features from the group comprising: a medication time for each dose (page 24 paragraph 0257 illustrating determining insulin doses for a year, for example), a time-filtered analyte value (page 24 paragraph 0257 illustrating determining insulin levels for the time period), a rate of change of the analyte value closest to the time of medication (page 24-25 paragraph 0269 illustrating monitoring insulin change during injection times), a left Area-Under-Curve (AUC) indicating an integrated difference between analyte values and the analyte value closest to the time of medication over an interval prior to the medication time (page 29 paragraph 0304 illustrating an AUC) , a right AUC indicating an integrated difference between analyte values the analyte value closest to the time of medication over an interval after the medication time (page 29 paragraph 0304 illustrating AUC for a continuous range, including post mealtime); time elapsed between medication times (page 22 paragraph 0237 illustrating monitoring the insulin device’s glucose monitored levels), probability of a meal starting within a defined interval prior to the medication time (this limitation is rendered optional by the limitation “from the group comprising” and therefore need not be taught by the applied art), a most probably interval of time elapsed since the most recent meal (this limitation is rendered optional by the limitation “from the group comprising” and therefore need not be taught by the applied art), probability of a meal starting within a defined interval after the medication time (this limitation is rendered optional by the limitation “from the group comprising” and therefore need not be taught by the applied art), and a most probably interval of time until the next meal (this limitation is rendered optional by the limitation “from the group comprising” and therefore need not be taught by the applied art).

Claim 4: Hadad in view of El-Khatib teach:
The apparatus of claim 2 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions to classify the medication doses at least in part by estimating a time for each meal eaten by the patient during the analysis period (page 25 paragraph 0272 illustrating determining the time of day for the meal).

Claim 5: Hadad in view of El-Khatib teach:
The apparatus of claim 4 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for estimating the time for each meal further at least in part by generating a feature matrix based on the time-correlated analyte data (page 24-25 paragraph 0269 illustrating 11 parameters [considered to be a form of 1x11 matrix), wherein the feature matrix correlates a set of analyte data features to each of distinct regions classed as rising, fall-preceding, and falling (page 24-25 paragraph 0269 illustrating determining trends, page 35 paragraph 0346 illustrating determining blood sugar drops, and predicting the time before an expected blood sugar drop).

Claim 6: Hadad in view of El-Khatib teach:
The apparatus of claim 5 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for estimating the time for each meal at least in part by generating estimated mealtimes (page 22 paragraph 0238 illustrating estimating the next meal time, e.g. between 4:30-5:30 P.M.) based on the feature matrix (page 22 paragraph 0237 illustrating using the stored data regarding the meal time and blood sugar plots), using an algorithm (page 22 paragraph 0237 illustrating software).

Claim 7: Hadad in view of El-Khatib teach:
The apparatus of claim 5 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for selecting the set of analyte data features from the group comprising: a maximal analyte rate of change, a maximal analyte acceleration, an analyte value at the maximal analyte acceleration point, a duration of the region (page 23 paragraph 0243 illustrating determining a length of the time period), a height of the region, a maximal deceleration, an average rate of the change in the region, and a time of the maximal analyte acceleration (the remaining limitations are rendered optional by the limitation “selecting from the group comprising” and therefore need not be taught by the applied art).

Claim 8: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions to group into the mealtime groups comprising breakfast, lunch, and dinner (page 26 paragraph 0277 illustrating grouping meals into breakfast, lunch, and dinner).

Claim 9: Hadad in view of El-Khatib teach:
The apparatus of claim 8 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for the grouping at least in part by a clustering analysis (page 18 paragraph 0215 illustrating grouping of meals by clustering).

Claim 10: Hadad in view of El-Khatib teach:
The apparatus of claim 20 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for selecting the model for fitting the data pairs from a linear model with zero slope, a linear model with non-zero slope, a piecewise model with joins at a single point, or a non-linear model that approximates the piecewise model (page 24 paragraph 0255 illustrating nonlinear growth functions that depend on v1 and v3 with v2 representing the rate of change for the utilization u(t) [considered to be a form of piecewise model”], the remaining limitations are rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 16: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds the time-correlated data characterizing an analyte of the patient comprising an indicator of glucose level and the medication comprising insulin (page 22-23 paragraph 0242 illustrating monitoring the user’s insulin levels for users using the insulin injection therapy).

Claim 17: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for providing the dose guidance settings (page 21 paragraph 0229 illustrating assess when the user should inject insulin) to a user interface device for output to a user (page 4 paragraph 0091 illustrating a GUI displayed on a screen).

Claim 18: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for receiving the time-correlated data characterizing an analyte of the patient and doses of a medication received by the patient over an analysis period (Figure 34B illustrating storing glucose readings and insulin doses for a meal, page 24 paragraph 0257 illustrating insulin doses for a time period).

Claim 19: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for selecting the medication class for each of the doses of the medication from a meal dose (page 24-25 paragraph 0269 illustrating glucose that is meal-dependent), a non- meal dose (page 24-25 paragraph 0269 illustrating a glucose that is meal-independent), and an ambiguous dose (page 24-25 paragraph 0269 illustrating a glucose that switches between meal-dependent and independent [considered to be “ambiguous”], based on the time-correlated data (page 24-25 paragraph 0269 illustrating a time series of glucose readings).

Claim 20: Hadad in view of El-Khatib teach:
The apparatus of claim 1 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for applying data for each of the mealtime groups to a model at least in part by fitting data pairs to the model (page 24 paragraph 0255 illustrating nonlinear growth functions that depend on v1 and v3 with v2 representing the rate of change for the utilization u(t) [considered to be a form of piecewise model”]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad in view of El-Khatib as applied to parent claim 20 above, as applicable, and further in view of Budiman (20110098548).

Claim 11: Hadad in view of El-Khatib teach:
The apparatus of claim 20 (as discussed above and incorporated herein).
Hadad in view of El-Khatib do not teach:
wherein the memory holds further instructions for fitting the data pairs at least in part by minimizing a sum of squares residual.
Budiman teaches:
wherein the memory holds further instructions for fitting the data pairs at least in part by minimizing a sum of squares residual (page 15 paragraph 0204 illustrating making attempts to minimize the residual sum of squares between the model-fit and the experimental measurements when solving a parameter estimation problem).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Budiman within the meal management system of  Hadad in view of El-Khatib with the motivation of improving the health of a diabetic patient by more accurately calculating the patient’s glucose and insulin levels (Budiman; page 15 paragraph 0201).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad in view of El-Khatib as applied to parent claim 20 above, as applicable, and further in view of Doyle (20110208156).

Claim 12: Hadad in view of El-Khatib teach:
The apparatus of claim 20 (as discussed above and incorporated herein).
Hadad in view of El-Khatib do not teach:
wherein the memory holds further instructions for fitting the data pairs at least in part by evaluating each model with Akaike Information Criterion (AIC) and choosing a model having a minimum AIC value.
Doyle teaches:
wherein the memory holds further instructions for fitting the data pairs at least in part by evaluating each model with Akaike Information Criterion (AIC) and choosing a model having a minimum AIC value (page 5 paragraph 0062 illustrating the Akaike’s Information Criteria (AIC) to quantify the tradeoff between additional biomarkers and model improvement, and selecting the model with minimized overfitting).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Doyle within the meal management system of Hadad in view of El-Khatib with the motivation of improving diabetic patient care by filtering prediction models to accurately model insulin and glucose predictors (Doyle; page 5 paragraph 0062).

Claim 13: Hadad in view of El-Khatib and Doyle teach:
The apparatus of claim 12 (as discussed above and incorporated herein).
Hadad in view of El-Khatib do not teach:
wherein the dose parameters further comprise an analyte level and a correction factor from a chosen model for each group.
Doyle teaches:
wherein the dose parameters further comprise an analyte level and a correction factor from a chosen model for each group (page 5 paragraph 0063-0064 illustrating determining a correction bolus and observing the effect of the insulin on blood glucose).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Doyle within the meal management system of Hadad in view of El-Khatib and Doyle with the motivation of improving diabetic patient care by filtering prediction models to accurately model insulin’s effect on meal timing and glucose predictors (Doyle; page 5 paragraph 0062).

Claim 14: Hadad in view of El-Khatib and Doyle teach:
The apparatus of claim 13 (as discussed above and incorporated herein).
Hadad further teaches:
wherein the memory holds further instructions for combining data from multiple mealtime groups to form a combined group ((page 26 paragraph 0277 illustrating grouping meals into breakfast, lunch, and dinner).
Hadad in view of El-Khatib do not teach:
choosing a best- fitting one of the models and a correction factor for the combined group.
Doyle teaches:
choosing a best- fitting one of the models and a correction factor for the combined group (page 5 paragraph 0063-0064 illustrating improving the model’s ability to distinguish between meal and insulin gains).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Doyle within the meal management system of Hadad in view of El-Khatib and Doyle with the motivation of improving diabetic patient care by filtering prediction models to accurately model insulin’s effect on meal timing and glucose predictors (Doyle; page 5 paragraph 0062).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad in view of El-Khatib and Doyle as applied to parent claim 12, and further in view of Ibrahim Rana (20180248768).

Claim 15: Hadad in view of El-Khatib and Doyle teach:
The apparatus of claim 12 (as discussed above and incorporated herein).
Hadad in view of El-Khatib and Doyle do not teach:
wherein the memory holds further instructions for comparing the AIC value of a chosen model to a threshold, and requesting user input if the AIC value exceeds a threshold.
Ibrahim Rama teaches:
wherein the memory holds further instructions for comparing the AIC value of a chosen model to a threshold (page 5 paragraph 0038 illustrating comparing the AIC with a user threshold and selecting models with AICs below the threshold), and requesting user input if the AIC value exceeds a threshold (page 7 paragraph 0051 illustrating the user altering the threshold).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the |AIC model of Ibrahim Rama within the meal management system of Hadad in view of El-Khatib and Doyle with the motivation of selecting a better model by allowing the user to raise the threshold if no model meets the AIC threshold (Ibrahim Rama; page 5 paragraph 0038). 

Response to Arguments
In the Remarks filed on 25 March 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 6-7 Applicant argues that claim 1 does not recite an abstract concept.
In making this argument, Applicant does not state why the argued limitations are precluded from being performed in the human mind either mentally or with pen and paper.
For example, but for the generic computer invoked with a high level of generality to implement the abstract concept, nothing precludes the step of classifying medication doses, grouping these doses, and generating dose parameters because these steps may be performed by a user looking at the data and thinking about the result, either mentally or with the aid of pen and paper, as discussed in the section above and incorporated herein. Similar rationale applies to the argued dependent claims. Additionally, the claims are also directed towards mathematical concepts and certain methods of organizing human activity. See the section above.
For this reason, the claims are found to be directed towards an abstract concept.

The rejection under Section 112, as argued on page 7 by Applicant, has been withdrawn in view of the amendments to the applicable claims.

Applicant’s arguments with respect to claim(s) 1 on page 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yodfat (20160001002) teaches basal and pre-meal bolus insulin dosages (page 3 paragraph 0019).
Talbot (20180272065) teaches weighting variables differently to generate a dose recommendation (page 17 paragraph 0122).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626